Citation Nr: 0836614	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellar crepitus (chondromalacia) of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
patellar crepitus (chondromalacia) of the left knee.

3.  Entitlement to a rating in excess of 20 percent for a low 
back strain with decreased range of motion.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1986, and from June 1993 to November 1993.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

It appears that the veteran, in his September 2005 
substantive appeal, may additionally be raising entitlement 
to service connection for radiculopathy.  However, this issue 
has not been previously adjudicated by the RO.  This issue is 
therefore referred to the RO for further consideration.

Further, the issues of increased ratings for a low back 
disability and bilateral pes planus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the veteran's 
right knee disability has been productive of complaints of 
pain; objectively, the evidence shows flexion to no worse 
than 93 degrees, and extension to no worse than 0 degrees, 
with no weakness or fatigability to repetition against slight 
resistance. 

2.  Throughout the rating period on appeal, the veteran's 
left knee disability has been productive of complaints of 
pain; objectively, the evidence shows flexion to no worse 
than 120 degrees, and extension to no worse than 0 degrees, 
with no weakness or fatigability to repetition against 
resistance. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
patellar crepitus (chondromalacia) of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5299-5010 (2008).

2.  The criteria for a rating in excess of 10 percent for 
patellar crepitus (chondromalacia) of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 4.45, 
4.59, 4.71a, DCs 5299-5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
ratings are at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal, a 10 percent 
evaluation is in effect for each of the veteran's right and 
left knee disabilities.  He contends that his symptoms are of 
such severity as to warrant increased ratings.  In order to 
warrant a rating in excess of 10 percent, the evidence must 
show the following:

*	X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations- not to be 
combined with limitation of motion (20 percent under 
DC 5003); 
*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256);
*	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257);
*	dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (20 
percent under DC 5258);
*	limitation of flexion to 30 degrees (20 percent under 
DC 5260); or
*	limitation of extension to 15 degrees (20 
percent under DC 5261).

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent for either 
the veteran's right or left knee disabilities is not 
warranted for any period of the claims.  

First, although the veteran was diagnosed with bilateral 
chondromalacia patellae syndrome at his April 2005 VA 
examination, arthritis was not diagnosed. In fact, an X-ray 
taken at that time revealed that his joint spaces were 
normally maintained and there were no bony abnormalities or 
joint effusions.  Therefore, the evidence does not support a 
higher rating for arthritis, for either knee, under DC 5003.

Next, the objective evidence must show ankylosis in favorable 
angle in full extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256).  The Board finds that 
ankylosis is not present in either the veteran's right or 
left knees.  As set forth above, an April 2005 VA X-ray 
revealed normal findings.  As such, the evidence does not 
support a higher rating under DC 5256 for either his right or 
left knees based on ankylosis.

Next, the objective evidence must show moderate recurrent 
subluxation or lateral instability (20 percent under DC 
5257).  A July 2004 VA treatment record indicated that the 
veteran had a negative Drawer's test, bilaterally.  Upon VA 
examination in April 2005, it was noted that Lachman and 
collateral ligaments were tight bilaterally, without any 
evidence of ligament laxity in the right knee.  With respect 
to the left knee, it was noted that Lachman's test as well as 
collateral ligament testing was negative for ligament laxity. 
A November 2005 VA treatment record indicated mild medial 
collateral ligament laxity.  

A December 2005 VA physical therapy note recommended that the 
veteran obtain knee braces for medial and lateral 
stability/support for both knees, after noting a suspected 
right knee plica tear and possible medial meniscus 
involvement.  Although, he complained of his right knee 
"giving way" at a January 2007 VA physical therapy 
outpatient visit, upon examination it was noted that 
Lachman's, varus and valgus testing was negative bilaterally.  
McMurray's sign was positive bilaterally, with patellar 
mobility positive in the right knee and negative in the left 
knee.  

Therefore, as no more than slight recurrent subluxation or 
lateral instability is shown, the evidence does not support a 
higher rating under DC 5257 for either his right or left 
knees.

Further, although the veteran complained of popping and 
clicking in his right knee at a January 2008 VA physical 
therapy outpatient visit, and infrequent locking of his left 
knee at his April 2005 VA examination, the Board notes that 
the evidence does not show cartilage dislocation, a threshold 
component necessary to receive a separate rating pursuant to 
DC 5258.  As such, a separate rating under DC 5258 is not for 
application. 

With respect to limitation of flexion and/or extension of the 
right knee, flexion was reported as 0 to 120, with pain noted 
at 120 (April 2005 VA examination), and most recently as 0 to 
93 (January 2007 VA physical therapy outpatient treatment 
report).  Extension was reported as 0 degrees (April 2005 VA 
examination), and most recently as 0 degrees (January 2007 VA 
physical therapy outpatient treatment report).  

With respect to limitation of flexion and/or extension of the 
left knee, flexion was reported as 0 to 120, with pain noted 
at 120 (April 2005 VA examination), and most recently as 0 to 
123 (January 2007 VA physical therapy outpatient treatment 
report).  Extension was reported as 0 degrees, with pain 
noted between 10 and 0 degrees (April 2005 VA examination), 
and most recently as 0 degrees (January 2007 VA physical 
therapy outpatient treatment report).  Flexion of 0 to 140 
degrees and extension to 0 degrees are considered 
anatomically normal.  38 C.F.R. § 4.71a, Plate II.  

While some limitation of flexion was noted for both the right 
and left knees, the evidence does not support a rating in 
excess of 10 percent under DCs 5260 and 5261 for either the 
veteran's right or left knee disabilities.  Flexion of either 
the right or left knees has not been shown to be limited to 
30 degrees in order to warrant a 20 percent rating under DC 
5260.  Likewise, the medical evidence shows that he has full 
extension of his right and left knees, and, therefore, does 
not meet the criteria for a higher rating under DC 5261. 

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of either his right or left knees.  However, the 
Board notes that, in rating musculoskeletal disabilities, it 
is appropriate to consider additional limitation of function 
due to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Specifically, 38 C.F.R. § 4.45(f) states that "[p]ain on 
movement, swelling, deformity or atrophy of disuse" as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations for determination of joint 
disabilities.  Painful motion is considered limited motion at 
the point that the pain actually sets in.  See VAOPGCPREC 9-
98.  

In this case, even with such considerations of additional 
functional impairment of knee pain and difficulty standing or 
walking, the evidence still does not show a limitation of 
motion that more nearly approximates the criteria for the 
next higher rating for either the veteran's right or left 
knees.  

In particular, the veteran reported at his April 2005 VA 
examination that the pain associated with his knees was 
mostly activity-related, flaring after running, walking three 
blocks, standing for periods greater than 40 minutes, and 
climbing stairs.  The examination report also noted 
tenderness to palpation involving the left patella with any 
range of motion.  

With respect to his right knee, there was crepitus and 
tenderness to palpation of the patella with glide testing of 
the patella. There was no weakness or fatigability to 
repetition against slight resistance in the right knee, and 
no weakness or fatigability to repetition against resistance 
in the left knee.  It was further noted that he wore sleeves 
on each knee on a daily basis. He reported that he did not 
use a cane for the condition.

Various other outpatient treatment records indicated 
complaints of knee pain. One particular VA physical therapy 
outpatient treatment record in January 2007 noted complaints 
of pain by the veteran, self-rated at a level of intensity of 
10/10 in his right knee.  However, upon range of motion 
testing, the veteran was still able to flex his right knee to 
93 degrees.  

A limitation of flexion to 30 degrees is required to warrant 
a 20 percent rating under DC 5260.  A limitation of extension 
to 15 degrees is required to warrant a 20 percent rating 
under DC 5261.  At the veteran's April 2005 VA examination he 
complained of pain at 120 degrees of flexion in both his 
right and left knees.  With respect to extension testing at 
this examination, he did not experience pain with extension 
of his right knee, but complained of pain between 10 and 0 
degrees in his left knee.  

Based on these findings, the veteran has demonstrated a 
significant range of motion in his knees, even considering 
functional limitation due to pain, and the evidence does not 
meet the rating criteria for a higher rating of 20 percent 
under either DC 5260 or DC 5261.

In conclusion, the Board finds that the veteran's right and 
left knee disabilities have not manifested symptomatology 
that more nearly approximates the criteria required for a 
rating in excess of 10 percent. 

As to all the claims, the Board has considered the veteran 
and his friend's written statements that his disabilities are 
worse than that contemplated by the assigned ratings in 
effect.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his friend are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno, 
6 Vet. App. at 470.  As lay persons, however, they are not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

The Board acknowledges the veteran and his friend's belief 
that his symptoms are of such severity as to warrant higher 
ratings for his right and left knee disabilities however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record. 
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
veteran and his friend's assessment of the severity of his 
disabilities.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
left or right knee disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of these disabilities.   

In this case, there is no indication that he has been 
hospitalized due to his knee disabilities.  Further, 
outpatient treatment records indicate that he is working 
full-time.  While he has reported that his office job 
requires him to be up and down, sitting, and walking, the 
evidence does not show that there is marked interference with 
his over-all employment capabilities.

Moreover, the scheduler rating criteria for joint 
disabilities, such as the knee, contemplate not only 
limitation of motion but other limitations due to factors 
that include pain, swelling, deformity, atrophy, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45(f).  
Therefore, the rating criteria by its nature essentially take 
into account the effect of the veteran's disability on his 
ability function in the workplace.  Hence, referral for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
September 2004 and March 2005, prior to the RO decision that 
is the subject of this appeal.  The letters informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for increased 
ratings as this is the premise of the claims.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claims.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal by 
correspondence dated in June 2006.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claims have been denied.  

The Board acknowledges that the VCAA letters sent to the 
veteran in September 2004 and March 2005 did not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims. 
Specifically, the September 2004 VCAA letter requested that 
he submit all evidence in his possession that would indicate 
that his disabilities had increased in severity, including 
statements from individuals who could describe from their 
knowledge and personal observations in what manner his 
disabilities had become worse.  In fact, he submitted a 
statement from a friend.  Based on the evidence above, he can 
be expected to understand from the various letters from the 
RO what was needed to support his claims.

Moreover, he demonstrated actual knowledge of what was needed 
to support his claims. Specifically, in a March 2005 
statement, he indicated that as time had gone by his pains 
had gotten worse.  In his May 2005 notice of disagreement, he 
indicated "there is no way in the world that my connection 
is the same at all! I have back pain just about everyday, and 
some days it is unbearable.  My knees swell, and are in more 
pain, and my feet are constantly swelling."  Further in his 
September 2005 substantive appeal, he indicated that his 
conditions had increased severely. These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claims for increased 
ratings. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  Additionally, a specific 
medical opinion pertinent to the issues on appeal was 
obtained in April 2005. Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for patellar crepitus 
(chondromalacia) of the right knee is denied.

A rating in excess of 10 percent for patellar crepitus 
(chondromalacia) of the left knee is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The veteran has essentially indicated in a statement dated 
October 1, 2008, submitted by his representative, that his 
service-connected low back disability and bilateral foot 
disability had worsened since his last VA examination, which 
was conducted in April 2005.   

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

The veteran, via his representative, has indicated a 
willingness to report.  Under these circumstances, he should 
be afforded a VA examination for the purpose of determining 
the current severity of the service-connected disabilities.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient treatment records 
from the San Antonio, Texas, OPC for the 
period from February 2007 to the present.

2.  The veteran should be afforded an 
examination to determine the current 
severity of his low back disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed. 

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

3.  The veteran should be afforded an 
examination to determine the current 
severity of his bilateral foot 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed. 

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

4.  The RO should then readjudicate the 
claims remaining on appeal.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


